Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 14, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  154808(93)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  SOUTHEAST MICHIGAN SURGICAL                                                                                Joan L. Larsen,
  HOSPITAL, LLC, d/b/a SOUTHEAST                                                                                       Justices
  MICHIGAN SURGICAL HOSPITAL,
  and JAMIE LETKEMANN,
             Plaintiffs-Appellants,
                                                                      SC: 154808
  v                                                                   COA: 323425
                                                                      Wayne CC: 11-015300-NF
  ALLSTATE INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice
  to participate as amicus curiae and to file a brief in support of the application for leave to
  appeal is GRANTED. The amicus brief submitted on December 7, 2016, is accepted for
  filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 14, 2016
                                                                                Clerk